DETAILED ACTION: REFUSAL
REJECTION UNDER 35 U.S.C. 112 
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:

The row of parallel diagonal lines along the top edge of the claimed design shown in figures 1.1, 1.2 and 1.5 are not understood. Generally, this is a method for showing articles in cross section view with the diagonal lines indicating the where the cross section was taken from. There are no descriptions in the specification that indicate any part of the claimed design is being shown in a sectional view so it is not understood what the parallel diagonal lines are meant to represent. 
In the side elevation views (see annotated drawings below) the overall shape and appearance cannot be understood because of the poor quality of the drawings. Specially, the side elevation views figures 1.1 and 1.2 the outer profile is not the same, figure 1.12 appears to be generally rectangular, figure 1.1 is tapered toward the left hand side. Next, figure 1.1 showers vertical edges and in figure 1.2 there is a vertical edge on the left and the right hand edge is tapered inward slightly. The tapers are not shown consistently between the views so the exact appearance cannot be understood. Next, bands of the parallel diagonal lines are different in height between the views and it’s not understood how that change relates to the appearance of the claimed design as well.

    PNG
    media_image1.png
    244
    1191
    media_image1.png
    Greyscale


In the end elevation views (see annotated drawings below) the overall shape and appearance cannot be understood because of the poor quality of the drawings and the inconsistent appearance within each view and between the views. Specifically, in figure 1.3 the thickness towards the top is flatter and thicker compared to figure 1.4. It is also noted that the thickness all but disappears at the lower right corner of figure 1.4.  Next, in figure 1.3 there is more curvature and a thinner material thickness at the top. Next, at location “B” the corner has additional thickness in the corners that does not appear to be shown in figure 1.3.Next, at location “C”, the wall thickness is thinner in figure 1.4 compared to figure 1.3. The overall shape and appearance cannot be understood because the changes between the views do not appear to be related, and there are no other views e.g. cross section views or otherwise that would explain why figures 1.3 and 1.4 appear so differently.


    PNG
    media_image2.png
    414
    430
    media_image2.png
    Greyscale


The overall ornamental appearance of the claimed design shown in figures 1.3, 1.4 and 1.6 is not fully understood (see annotated drawings below). Specifically, in figure 1.6 there are four locations where the claimed design appears to have tapered walls that form the wrap around clip portion of the article. However, in figure 1.3 and 1.4 that is no shading applied to represent the taper surfaces as they would be seen from the viewpoints shown in figures 1.3 and 1.4 and only solid shading can be seen in the corresponding areas.

    PNG
    media_image3.png
    277
    935
    media_image3.png
    Greyscale


Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The application might be fatally defective because there appears to be no support for amending the drawings to correct the views to consistently disclose the overall appearance of the claimed design. For example, there is no real understanding of a single wall thickness that could be relied upon as antecedent basis for an amendment to make the drawing views consistent throughout. It might not be possible to identify any definite and enabled design claim without introducing new matter (35 U.S.C. 132, 37 CFR 1.121).

The claim stands rejected under 35 U.S.C. 112(a) and (b). The references cited are possible pertinent art.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: michael.pratt@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence:
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)

•	Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
•	Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair







/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914